               Case 1:21-mj-00030-SKO Document 6 Filed 04/12/21 Page 1 of 1


 1

 2                                                                                                  FILED
 3                                                                                                  Apr 12, 2021
                                                                                                CLERK, U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF CALIFORNIA

 4

 5

 6

 7
                                                   SEALED
 8                                IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:21-mj-00030-SKO
12                                 Plaintiff,             UNDER SEAL
13                           v.                           ORDER SEALING COMPLAINT
14   Emilio HERNANDEZ Yesca,
     Jorge PEREZ, and
15   Jorge Luis Hernandez GONZALEZ
16                                  Defendants.
17          The United States having applied to this Court for a complaint and arrest warrants in the above-
18   captioned proceedings and having applied for the complaint and warrants to remain under seal in order
19   to prevent the destruction of evidence and flight of the targets of the investigation,
20          IT IS ORDERED that the complaint and arrested warrants filed in the above-entitled matter shall
21   be filed with this Court under seal and not be disclosed pending further order of this court.
22

23    Dated: April 12th, 2021
24                                                             HONORABLE SHEILA K. OBERTO
                                                               U.S. MAGISTRATE JUDGE
25

26

27

28

      Order Sealing Complaint and Arrest Warrants          1
